DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 Claim 1, 3, 7, 10-13, 15-16, 21-23 and new claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Grutzner et al (US O17 4G088 268) ( cited in the previous Office Action) in view of Polk et al (WO 2017095772, cited with identical US 20180340042) and further view of Twilley et al (US 3386967), necessitated by Amendment.
 Grutzner teaches a solid-state polymerization (SSP} process comprising the steps of loading re-extracted Nylon 6 granules {i.e. comprising unreacted caprolactam monomer) with intrinsic viscosity 152 ml/e into a reactor. The granules are heated at 165° C for 27 h with Nitrogen blanket having various moisture levels. The final polymer has intrinsic viscosity between 220 and 255 ml/g {see Example 1 at 0649-0054 and Table 1) and residual monomer content within the range of 0.13-0.17% wt. (see Table 2 at 0053, meeting the corresponding limitations of clams 1, 15, 22 and new claims 26-27}.
In reference to claim 1, Grutzner teaches that a stream can consist of water and inert gas only (see 0012 and 0014}.
Regarding claims 1, 2 and 3, Grutzner discloses a water steam, which is admixed into the stream of Nitrogen (see Example 2 at 0052 and claim 3}.
in reference to claims 7, 15 and 22, Grutzner teaches the solid-phase condensation process takes place from 10 to 50 hours (see 0009).
Regarding claims 10-13, Grutzner teaches polyamide pellet with moisture level within the range of 1- 2% wit. (see 0024), The steam is flushed into the reactor with Nitrogen {see Example 2}.
Grutzner fails to teach relative viscosity values, vacuum operation.
Polk discloses a manufacturing of Nylon 6 or its copolymers (see claim 3}, where a low molecular weight polymer may be made via a batch autoclave process and subsequently processed via solid state polymerization {SSP} to high molecular weight (see 0064}.
Regarding claims 7, 15, 23 and new claims 26-27, Polk teaches relative viscosity of 95 (see 0100, Example 8).
Regarding new claims 24-25, Polk teaches very short residence times (i.e. 98-121 seconds) required for solid state polymerization (see Examples 6-8 and Table at 0100).
Polk teaches that the vacuum finishing removes volatile components and resulting in a high molecular weight polymer to be produced that is substantially gel free.
Therefore, it would have been obvious to a person of ordinary skills in the art to use vacuum in Grutzner’s SSP process, since it allows to reduce a residence time and gel formation. 
In reference to claim 13, Grutzner and Polk fail to teach the ratio between polymer feed and steam sweep gas. However, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, S38 LES P.O. S3iC.C.P.A. 1937) In re Russell, 439 F.2d 1228, 168 US.P. 426 (COPA, POF d), Such ratio normally determined by the routine experimental procedure and depends on the apparatus design, polymer load, reaction temperature, residence time as well as economic considerations. Therefore, it would have been obvious to a person of ordinary skills in the art to find polymer/gas ratio determined by routine experimentation, optimizing such parameters to achieve the best economic outcome and product quality for specific SSP process.
Grutzner and Polk do not teach the new limitation of claim 1, reciting that the sweep gas consist of a water steam.
Twilley teaches a process of making a polycaprolactam, which includes a solid state polymerization of caprolactam in autoclave at the presence of steam at different pressure. Note that the process also includes a step of applying sweeping inert gas  (see Example 1 at 7:20). However, such additional step is allowed by the claim language, because it contains open language clause (i.e. comprising).
In the instant case substitution of equivalent methods requires no express motivation, as long as the prior art recognizes equivalency, In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. V. Linde Air products Co. 85 USPQ 328 (USSC 1950)
Therefore, it would have been obvious to a person of ordinary skills in the art to use a sweeping gas consisting of a  steam, since it used in the prior art for the analogous  process.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765